Exhibit 10.9

 

CERTAIN INFORMATION (INDICATED BY “[***]”) IN THIS EXHIBIT HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.  CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

Toshiba America Electronic Components, Inc.

 

TOSHIBA

2950 Orchard Parkway, San Jose, CA 95131

 

 

 

Design and Production Agreement
Amendment #2
Netlist Inc.

 

This Amendment #2 (‘‘Amendment #2”) to the ID ASIC Design and Production
Agreement, dated July 31, 2008, as amended (TAEC# 51N12402125) (“Agreement”) is
between Toshiba America Electronic Components, Inc., with a principal place of
business at 19900 MacArthur Boulevard, Suite 400, Irvine, CA 92612 (“TAEC”) and
Netlist Inc., with a place of business at 51 Discovery, Suite 150 Irvine, CA
92618 (“Customer”) and sets out the terms and conditions under which TAEC will
design the product identified herein for Customer. This Amendment is effective
as of the date finally executed below (“Effective Date”).

 

1.             Project Name

 

ID ASIC

 

2.             New Schedule

 

The parties agree to delete the contents of Section 4 of the Agreement,
Schedule, and replace it with the following:

 

Major Project Milestones.

 

Event

 

Target Date/Completed

Development PO Released

 

[***]

Preliminary Feasibility Study

 

[***]

Design Decision

 

[***]

Design Initiation

 

[***]

Package Selection Finalized

 

[***]

Early RTL for Pipecleaning

 

[***]

Final RTL (functionally correct)

 

[***]

Tapeout - Second Signoff (GDSII transfer)

 

[***]

Delivery of Prototypes

 

TBD

System compliance phase - start

 

TBD

System compliance phase - complete

 

TBD

1st Risk Production shipment

 

TBD

 

Production turnaround time:  16 working weeks.

 

Schedule is provisional.

 

3.             New Internal/External IP

 

The parties agree to delete the contents of Section 7 of the Agreement,
Internal/External IP, and replace it with the following:

 

Toshiba Confidential

 

1

--------------------------------------------------------------------------------


 

Internal IP:

 

[***]

 

External IP:

[***]

 

4.                                      Additional Features Non-Recurring
Engineering Charges and Payment Schedule:

 

4.1                                 Customer agrees to pay non-recurring
engineering charges (“Additional Features NRE”) to TAEC for support of the
following design changes:

 

[***]

 

2

--------------------------------------------------------------------------------


 

4.2                                 The Additional Features NRE will he
calculated according to the resources expended by TAEC, which will be charged at
the rate of US$[***] per full-time-equivalent person per week. TAEC will provide
a weekly update to Customer regarding resources expended.

 

TAEC estimates that the Additional Features NRE for this ID design will be
US$[***], or thirty-two (32) person-weeks. This estimate is subject to change.

 

4.3                                 The Additional Features NRE will be payable
as follows:

 

1.                                       US$[***] ([***]% of estimated
Additional Features NRE) upon tapeout or [***], whichever is earlier.

 

2.                                       The balance (total person-weeks
actually expended, less US$[***]) upon Delivery of Prototypes together with test
logs showing successful completion of the Toshiba Testing as defined in the
Product Testing Agreement between the parties.

 

For the avoidance of doubt, the Additional Features. NRE payable under this
Amendment #2 is in addition to and does not replace the NRE payable under the
Agreement and/or Amendment #1.

 

5.             Cancellation

 

5.1                                 If Customer wishes to discontinue the
project set forth in this Amendment #2 prior to tapeout, then Customer shall pay
TAEC US$[***] (“Additional Features Cancellation Fee”), In addition, TAEC
reserves the right to invoice Customer for any resources expended by TAEC prior
to cancellation in excess of 19 person-weeks. The Additional Features
Cancellation Fee shall be offset by any amount of the Additional Features NRE
already paid to TAEC by Customer.

 

5.2                                 In the event that Customer unilaterally
fails to provide information, data, or approvals necessary for TAEC to proceed
with the project for a period of [***] from TAEC’s initial request for such
information, data, or approvals, TAEC reserves the right to deem the project set
forth in this Amendment #2 cancelled and assess the Additional Features
Cancellation Fee.

 

Except as modified herein, all Other terms and conditions of the. Agreement
shall remain in lull force and effect pet their terms

 

Toshiba American Electronic Components, Inc.

 

Netlist Inc,

 

 

 

/s/ Takeshi Iwamoto

 

/s/ Gail Itow

Signature

 

Signature

 

 

 

Takeshi Iwamoto VP, Customer SoC Foundry Business Unit

 

Gail Itow, CFO

Printed name and title

 

Printed name and title

 

 

 

 

 

 

3/10/10

 

3/5/10

Date

 

Date

 

3

--------------------------------------------------------------------------------